Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 11, 2001, convicting him of robbery in the third degree (two counts) and attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his identity as the perpetrator of two robberies and an attempted robbery is not preserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Green, 288 AD2d 321 [2001]; People v White, 192 AD2d 736 [1993]; People v Udzinski, 146 AD2d 245, 250 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s *944identity beyond a reasonable doubt (see People v Ricone, 288 AD2d 402 [2001]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Smith, J.P., Crane, Mastro and Rivera, JJ., concur.